Exhibit 10.9
AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK
THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK is made as of September 23,
2010 by and between SVB Financial Group (“Holder”) and Biolase Technology, Inc.,
a Delaware corporation (the “Company”).
WHEREAS, Holder is the holder, by assignment from Silicon Valley Bank (“Bank”),
of that certain Warrant to Purchase Stock dated as of May 27, 2010 issued by the
Company to Bank (the “Warrant”); and
WHEREAS, in connection with that certain Waiver and First Loan Modification
Agreement, of even date herewith, to that certain Loan and Security Agreement
dated May 27, 2010, among Midcap Financial, LLC, Silicon Valley Bank and the
Company, the parties hereto desire to amend the Warrant in the manner set forth
below;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Warrant Amendment. The Warrant is hereby amended so that from and after the
date hereof, the Initial Shares Warrant Price and the Additional Shares Warrant
Price (each as defined in the Warrant, and referred to therein sometimes as the
“Warrant Price”) shall be $0.84, subject to further adjustment hereafter from
time to time in accordance with the provisions of the Warrant.
2. No Other Amendments. Except as amended hereby, the Warrant shall remain in
full force and effect as originally written.
3. Governing Law. This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws provisions.
[Remainder of page left blank intentionally]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Warrant to
Purchase Stock as of the date first above written.

            BIOLASE TECHNOLOGY, INC.
      By:   /s/ Federico Pignatelli         Name:   Federico Pignatelli       
Title:   Chairman and interim Chief Executive Officer   

            SVB FINANCIAL GROUP
      By:   /s/ Marla Johnson         Name:   Marla Johnson        Title:  
Senior Advisor   

 

2